United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                December 6, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 05-50147
                          Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

LUIS   CASTRUITA, JR.,
also   known as Luis Alvarez Castruita,
also   known as Luis Alvarez Castruita, Jr.,
also   known as Luis Alvarez,

                                     Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                        USDC No. 3:03-CR-618-6
                         --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

       Luis Castruita, Jr., appeals his conviction after a jury

trial for conspiracy to possess with intent to distribute a

controlled substance in violation of 21 U.S.C. §§ 841 and 846.

Castruita argues that the evidence was insufficient to show that

he had knowledge of the marijuana in the truck that he was having

towed or that he possessed the marijuana in the truck.



       *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-50147
                                  -2-

     Castruita admitted that he was being paid to transport the

marijuana in the truck and that he had, on previous occasions,

participated in moving drugs to stash houses in El Paso, Texas.

Although Castruita testified that his admissions concerning his

participation in transporting the drugs were false and coerced by

troopers, the jury could choose to disbelieve his testimony and

credit the testimony of the troopers that his admissions were

voluntarily given.     See United States v. Casilla, 20 F.3d 600,

602 (5th Cir. 1994).    In addition, there was circumstantial

evidence of Castruita’s guilt, including his control over the

truck, his inconsistent statements regarding the ownership of the

truck, his implausible testimony that he did not know Juan Felipe

Carrillo’s last name or where he lived, and the implausibility

that someone entrusted a large amount of drugs to him without his

being involved in the drug-trafficking scheme.     See United States

v. Villarreal, 324 F.3d 319, 324 (5th Cir. 2003); United States

v. Ortega Reyna, 148 F.3d 540, 544 (5th Cir. 1998); United States

v. Posner, 868 F.2d 720, 723 (5th Cir. 1989).

     The evidence presented at trial was sufficient to allow a

rational jury to find that Castruita knowingly possessed the

marijuana in the truck.     See Ortega Reyna, 148 F.3d at 543.

Accordingly, Castruita’s conviction is AFFIRMED.